DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
The claim set entered on 2/25/2021 is the set being examined.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 contains a typographical error in the last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the method" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is clear that Applicant should be referring to the “system” of claim 22 instead, and, for purposes of compact prosecution, this claim will be interpreted as such. Please amend this claim to recite “the system of claim 22” instead.
Claim 25 recites the limitation "the method" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is clear that Applicant should be referring to the “system” of claim 22 instead, and, for purposes of compact prosecution, this claim will be interpreted as such. Please amend this claim to recite “the system of claim 22” instead. 
Claim 26 recites the limitation "the method" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is clear that Applicant should be referring to the “system” of claim 22 instead, and, for purposes of compact prosecution, this claim will be interpreted as such. Please amend this claim to recite “the system of claim 22” instead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 10, 12-24, 27 and 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 9924989. 
Claims 10-24, 27 and 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent 9498348. 
Claims 10-24, 27 and 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 9101408. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Invention (17070163)
Comparable elements (US Pat. 9924989)
Comparable elements (US Pat. 9498348)
Comparable elements (US Pat. 9101408)
Claim 10: method including inserting tubular body, inserting anchor with interstices, flowing first volume of media, media flowing through interstices, flowing second volume of media; inserting a rod through lumen of tubular body

Claim 11: method including inserting tubular body, inserting anchor with interstices, flowing first volume of media, media flowing through interstices, flowing second volume of media; inserting a rod through lumen of tubular body; creating pedicular access channel in a pedicle; inserting hollow needle

Claim 12: substantially no media flows through disc

Claim 13: no discectomy

Claim 14: media comprises PMMA

Claim 15: first volume between about 1 to about 5cc

Claim 16: rod comprises carbon fiber

Claim 17: PEEK

Claim 18: balloon catheter

Claim 19: shape memory

Claim 20: media hardens, anchor fixed

Claim 21: flowing second volume after inserting rod, proximal portion of rod is in contact with second volume after flowing second volume

Claim 22: system including anchor, rod, volume of media

Claim 23: rod comprises carbon fiber

Claim 24: PEEK

Claim 25

Claim 26

Claim 27: balloon catheter

Claim 28: system including anchor, rod, volume of media
Claims 1, 8, 10, 12































Claim 2




Claim 3


Claim 4


Claim 5




Claim 6



Claim 7

Claim 9


Claim 11


Claim 13



Claim 14








Claim 15




Claim 16



Claim 16





Claim 17, 18


Claim 19



Claims 1, 8, 10, 12













Claim 1

















Claim 2




Claim 3


Claim 4


Claim 5




Claim 6



Claim 7

Claim 9


Claim 11


Claim 13



Claim 14








Claims 15, 19, 20




Claim 16



Claim 16





Claim 17, 18


Claim 21
Claims 1, 8, 10, 13-14, 16-17












Claim 1

















Claim 2




Claim 3


Claim 4


Claim 5




Claim 6



Claim 7

Claim 9


Claims 11, 12


Claim 15



Claim 18








Claims 19, 21-22, 25-28



Claim 20



Claim 20





Claim 23, 24


Claim 19-28


Thus, the invention of US patent 9924989, claims 1-19; the invention of US Patent 9498348, claims 1-21; the invention of US Patent 9101408, claims 1-28, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. Please note that amendment of claims 25 and 26 to overcome the 112, second paragraph, rejections made to these claims may result in claims 25 and 26 also being rejected under Double Patenting using US Patents 9924989, 9498348 and 9101408. For purposes of compact prosecution, please take this into consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Teisen (US 20110046737).
With respect to claim 22, Teisen discloses a system for stabilizing the spine, comprising: an anchor (20) having a proximal end, a distal end, and a central portion, (see fig. 1b-1d below) wherein the anchor is sized and configured such that the proximal end of the anchor is configured to reside within the interior of a first vertebrae (see fig. 1b-1d below), the distal end of the anchor is configured to reside within the interior of a second vertebrae adjacent the first vertebrae (see fig. 1b-1d below), and the central portion of the anchor is configured to span an intervertebral disc between the first vertebrae and the second vertebrae (see fig. 1b-1d below and note that this device is capable of performing this function), wherein the anchor comprises interstices (openings) along an axial length of the anchor (see fig. 1b-1d above); and a rod (110) dimensioned to fit within an interior of the anchor, such that, when implanted, the rod is configured to reside substantially within the anchor (see fig. 1b-1d below), wherein the distal end of the rod is configured to reside within the distal end of the anchor within the interior of the second vertebrae (see fig. 1b-1d below), the proximal end of the rod is configured to reside within the proximal end of the anchor within the interior of the first vertebrae (see fig. 1b-1d below), and the central portion of the anchor is configured to span an intervertebral disc between the first vertebrae and the second vertebrae (see fig. 1b-1d above and note that this device is capable of performing this function if one so desires); wherein the anchor is configured such that when the distal end of the anchor is inserted into the interior of the second vertebrae (see fig. 1b-1d below) and a volume of media is injected into the distal end of the anchor, the volume of media can flow through the interstices of the anchor outside the anchor and into the interior of the second vertebrae (see para. 112, 113, 146).

    PNG
    media_image1.png
    545
    1327
    media_image1.png
    Greyscale

As for claim 23, Teisen further discloses the method of Claim 22, wherein the rod comprises a carbon fiber material (see para. 83).
As for claim 24, Teisen further discloses the system of Claim 22, wherein the rod comprises PEEK (see para. 83).
As for claim 25, Teisen further discloses the method of claim 22, wherein the anchor is configured such that substantially no media flows within the intervertebral disc (e.g. see para. 113, fig. 1d and note that the media is hardened).
With respect to claim 28, Teisen discloses a system for stabilizing the spine, comprising: an anchor (20) having a proximal end, a distal end, and a central portion, (see fig. 1b-1d above) wherein the anchor is sized and configured such that the proximal end of the anchor is configured to reside within the interior of a first vertebrae (see fig. 1b-1d above), the distal end of the anchor is configured to reside within the interior of a second vertebrae adjacent the first vertebrae (see fig. 1b-1d above), and the central portion of the anchor is configured to span an intervertebral disc between the first vertebrae and the second vertebrae (see fig. 1b-1d above and note that this device is capable of performing this function is one do desires), wherein the anchor comprises interstices (openings) along an axial length of the anchor (see fig. 1b-1d above); and a rod (110) dimensioned to fit within an interior of the anchor, such that, when implanted, the rod is configured to reside substantially within the anchor (see fig. 1b-1d above), wherein the distal end of the rod is configured to reside within the distal end of the anchor within the interior of the second vertebrae (see fig. 1b-1d above), the proximal end of the rod is configured to reside within the proximal end of the anchor within the interior of the first vertebrae (see fig. 1b-1d above), and the central wherein the anchor is configured such that when the distal end of the anchor is inserted into the interior of the second vertebrae (see fig. 1b-1d above and note that this device is capable of performing this function if one so desires) and a volume of media is injected into the distal end of the anchor (see para. 112, 113, 146), the volume of media can flow through the interstices of the anchor outside the anchor and into the interior of the second vertebrae (see para. 112, 113, 146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Teisen (US 20110046737) in view of Carls et al. (US 20070027545) and further in view of Chavatte (US 20100262240).
With respect to claim 10, Teisen teaches a method for stabilizing the spine (see fig. 1b-1d below), comprising: inserting a tubular body (cannula) into the interior of the a first vertebral body (see para. 82, 94, 136), and into the interior of a second vertebral body adjacent the first vertebral body (see fig. 1b-1d below); inserting an anchor (20) having interstices (openings) (see fig. 1d below) through a lumen of the tubular body (see fig. 10a-10j) such that a distal end of the anchor is within the interior of the second vertebral body, a proximal end of the anchor is within the interior of the first vertebral body (see fig. 1b-1d below); flowing media into the distal end of the anchor within the interior of the second vertebral body (see para. 112, 113, 146), wherein the media flows through the interstices of the anchor outside the anchor and into the interior of the second vertebral body (see para. 112, 113, 136); and inserting a rod (110) through the central lumen of the tubular body, such that a distal portion of the rod is positioned within the interior of the second vertebral body and in contact with the media (see para. 113), the proximal portion of the rod is positioned within the interior of the first vertebral body (see fig. 1d below), wherein the rod resides at least partially within an interior of the anchor (see fig. 1d below).

    PNG
    media_image1.png
    545
    1327
    media_image1.png
    Greyscale

Teisen does not teach the insertion of the anchor or the rod through an intervertebral disc, and into the interior of a second vertebral body adjacent the first vertebral body such that a distal end of the anchor is within the interior of the second vertebral body, a proximal end of the anchor is within the interior of the first vertebral body, and a central portion of the anchor spans the intervertebral disc, and a central portion of the rod spans the intervertebral disc; or the steps of flowing first and second volumes of bone cement media.
Carls teaches an expandable fusion implant that spans two vertebral bodies and a vertebral disc (see abstract and fig. 4 below) in order to provide greater stability to a damaged spine with implant that extends through an entire spinal segment rather than an individual vertebra.

    PNG
    media_image2.png
    540
    702
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the modification of the method of Teisen to include the steps of the insertion of the anchor or the rod through an intervertebral disc, and into the interior of a second vertebral body adjacent the first vertebral body such that a distal end of the anchor is within the interior of the second vertebral body, a proximal end of the anchor is within the interior of the first vertebral body, and a central portion of the anchor spans the intervertebral disc, and a central portion of the rod spans the intervertebral disc, in view of Carls, in order to provide greater stability to a damaged spine with implant that extends through an entire spinal segment rather than an individual vertebra.
Teisen and Carls do not teach the steps of flowing first and second volumes of bone cement media.
Chavatte teaches flowing first and second volumes of bone cement media in order to promote better interdigitation of the bone cement media and bone (see para. 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the modification of the method of Teisen and Carls to include the steps of flowing first and second volumes of bone cement media, in view of Chavatte, in order to promote better interdigitation of the bone cement media and bone.
As for claim 11, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, comprising: creating a pedicular access channel in a pedicle to access the interior of a first vertebral body (see fig. 10a-10j); inserting an introducer cannula into the pedicle (see fig. 10a-10j); and inserting a hollow needle through a central lumen of the introducer cannula into the interior of the first vertebral body (see fig. 10a-10j), through an intervertebral disc, and into the interior of a second vertebral body adjacent the first vertebral body (see Carls fig. 4 above).
As for claim 12, Teisen, as modified by Chavatte and Carls, further teaches the method of claim 10, wherein substantially no media flows within the intervertebral disc (see fig. 1D above and note that the bone cement media is hardened).
As for claim 13, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, wherein the method does not involve a discectomy procedure (see Carls fig. 4 above).
As for claim 14, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, wherein the media comprises PMMA (see para. 113).
As for claim 15, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, wherein the first volume of media is between about 1 cc and about 5 cc (see Chavatte para. 56).
As for claim 16, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, wherein the rod comprises a carbon fiber material (see para. 83).
As for claim 17, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 16, wherein the carbon fiber material comprises PEEK (see para. 83).
As for claim 20, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, wherein following insertion of the rod the first and second volumes of media harden, fixing the anchor and rod in place (see para. 113).
As for claim 21, Teisen, as modified by Chavatte and Carls, further teaches the method of Claim 10, wherein flowing the second volume occurs after inserting the rod, such that the proximal portion of the rod is in contact with the second volume of media after flowing the second volume (see para. 113).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teisen (US 20110046737), Carls et al. (US 20070027545) and Chavatte (US 20100262240), as applied to claim 10 above, in view of Burke et al. (US 20090112221).
As for claims 18 and 19, Teisen, as modified by Carls and Chavatte, does not teach wherein the inserting the anchor step comprises inserting the anchor carried proximate a distal end of a balloon catheter; and wherein the anchor comprises a shape memory material.
Burke, also drawn to medical stabilization devices and methods, teaches wherein the anchor is carried on a distal end of the balloon catheter (see Burke fig. 2); and that a shape memory is suitable material for a device that is able to stretch without breaking from one configuration (unexpanded) to another (expanded) (see para. 66) in order to provide a known method to minimally invasively insert an anchor (see fig. 2) and use of an alternate equivalent material to provide the desired stabilization (see para. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the modification of the method of insertion and material of Teisen wherein the anchor is carried on a distal end of the balloon catheter and with a shape memory material, in view of Burke, in order to provide a known method to minimally invasively insert an anchor and because both because both PEEK and Nitinol are materials that allow a change in configuration (stretch without breaking) and achieve the same predictable result- manipulation from an insertion configuration to an operational configuration- and a simple substitution of one known element for another to obtain predictable results is obvious (MPEP 2143 A & B).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Teisen (US 20110046737), as applied to claim 22 above, in view of Burke et al. (US 20090112221).
As for claims 26 and 27, Teisen does not teach wherein the anchor comprises a shape memory material; and further comprising a balloon catheter comprising a balloon configured to expand the proximal end and the distal end of the anchor.
Burke, also drawn to medical stabilization devices and methods, teaches wherein the anchor is carried on a distal end of the balloon catheter (see Burke fig. 2); and that a shape memory is suitable material for a device that is able to stretch without breaking from one configuration (unexpanded) to another (expanded) (see para. 66) in order to provide a known method to minimally invasively insert an anchor (see fig. 2) and use of an alternate equivalent material to provide the desired stabilization (see para. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the modification of the method of insertion and material of Teisen wherein the anchor is carried on a distal end of the balloon catheter and with a shape memory material, in view of Burke, in order to provide a known method to minimally invasively insert an anchor and because both because both PEEK and Nitinol are materials that allow a change in configuration (stretch without breaking) and achieve the same predictable result- manipulation from an insertion configuration to an operational configuration- and a simple substitution of one known element for another to obtain predictable results is obvious (MPEP 2143 A & B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cragg (US 6558386) figures 19 and 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/TESSA M MATTHEWS/Examiner, Art Unit 3773